Citation Nr: 1701940	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for pes planus.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to December 21, 2015.


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1971 to November 1973.  He also served in the Texas Army National Guard service from November 1973 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The July 2009 rating decision denied service connection for pes planus.  The April 2010 rating decision, in pertinent part, denied a rating in excess of 50 percent for PTSD.  A May 2011 rating decision later granted a rating of 70 percent for PTSD, effective from September 29, 2009.  Most recently, a January 2016 rating decision granted a 100 percent rating effective December 21, 2015.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of entitlement to an evaluation in excess of 70 percent for PTSD prior to December 21, 2015, has remained on appeal to the Board.

In a rating decision dated in April 2014, the Veteran's claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was granted effective from September 29, 2009.  The Veteran did not appeal that decision.  Therefore, the issue is not currently before the Board. 

As noted in a January 2014 deferred rating decision, in a statement dated in March 2011 the Veteran's representative at that time, Matthew D. Hill, a private attorney, submitted a claim of clear and unmistakable error as to the effective date assigned for an increased rating for PTSD in a March 2005 rating decision.  In September 2014, the RO informed the Veteran that a special review of his claims file had been conducted and that it was granting an earlier effective date for a rating of 50 percent for PTSD effective from September 19, 2003.  The prior effective date for assignment of that rating had been July 2004.  The Veteran was informed that this determination was unrelated to his current appeal for an increased rating for PTSD.  As of the date of this Board decision, no notice of disagreement has been received as to the September 2014 rating decision.

The Board notes that, pursuant to his request, the Veteran was scheduled for a Board videoconference hearing in April 2015; however, he did not report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e).

In a letter to the RO dated in July 2014, prior to certification of this appeal to the Board, the Veteran's representative at that time, Matthew D. Hill, Attorney at Law, withdrew his representation of the Veteran before VA.  The representative indicated he had sent the Veteran a copy of the letter by e-mail.  The Veteran was again informed of the withdrawal of representation by a letter to him from the RO dated in August 2014.  As a result, the Veteran is currently unrepresented for purposes of this appeal.

The Board remanded the case for further development in June 2015.  That development was completed, and the case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claim for service connection for flat feet was previously considered and denied by the RO in a July 2008 rating decision.  The Veteran was informed of the decision and of his appellate rights, but did not appeal or submit new and material evidence within one year of that decision. 

2.  The evidence received since the last final July 2008 decision denying service connection for flat feet is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  Prior to December 21, 2015, the Veteran's PTSD was been productive of total occupational and social impairment. 

CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to warrant reopening of the previously denied claim for service connection for flat feet.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a rating greater than 70 percent for PTSD have not been met prior to December 21, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify was satisfied by letters in August 2006 and October 2006 regarding the claim for an increased rating for PTSD and in May 2009 and November 2009 regarding the application for new and material evidence to reopen the claim of service connection for pes planus.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the claims file contains the Veteran's service personnel and treatment records, post-service medical records, and lay statements in support of the claims.  The Veteran has not identified or authorized VA to obtain any outstanding records that are relevant to the claims decided herein.

In addition, the Veteran was afforded a VA examination in connection his claim for an increased evaluation for PTSD in January 2010 and December 2015.  An addendum was also obtained in April 2010.  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria.

Moreover, as set forth in more detail below, new and material evidence has not been received to reopen the claim for service connection for pes planus.  Thus, an examination concerning pes planus is not necessary. See 38 C.F.R. § 3.159 (c)(4)(C)(iii).  VA is not obligated to provide a medical examination if new and material evidence has not been submitted to reopen a final claim.  38 U.S.C.A. § 5103A (f). 

Additionally, pursuant to the June 2015 remand directives, the Veteran was afforded the December 2015 VA examination, and additional service personnel and treatment records were requested and obtained.   Thus, the Board finds there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.


I.  Pes Planus

The Veteran's claim for service connection for pes planus (also referred to as flat feet) was previously considered and denied by the RO in a rating decision dated in July 2008.  The evidence of record at the time of that decision included service treatment records, VA medical records, and the Veteran's own statements.  In that decision, the RO found that the Veteran had a current disability and acknowledged the Veteran's assertion that he had flat feet at the time of his separation in 1973.  However, the RO noted that the service treatment records were negative for any complaints, treatment, or diagnosis of flat feet.

The Veteran was notified of the July 2008 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the July 2008 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

In making this determination, the Board acknowledges that the Veteran submitted a February 2009 statement indicating that he wanted to reopen his claim for service connection for pes planus.  He did not express any disagreement with the prior determination, nor did he reference the July 2008 rating decision.   The Board finds that the February 2009 statement does not constitute a notice of disagreement (NOD) to the July 2008 rating decision, as the Veteran simply expressed his intent to file a new claim atthat time. See 38 C.F.R. § 20.201 (notice of disagreement must be in terms which can be reasonably construed as disagreement with a determination and a desire for appellate review).  Indeed, the regulations pertaining to effective dates make it clear that a claim as opposed to a NOD may be filed within the one-year appellate period and, where such a claim is ultimately granted based on evidence submitted within the appeal period, special effective date rules govern the establishment of the effective date for the award of benefits.  In particular, those regulations provide that the effective date of an award based on new and material evidence other than service department records that is submitted within the appeal period or prior to an appellate decision will be as though the former decision had never been rendered. 38 C.F.R. § 3.400 (q)(1)(i), 38 C.F.R. § 3.156 (b).  Thus, VA regulations specifically contemplate that a claim to reopen a previous decision may be filed within an appeal period of a decision denying a claim, as distinguished from an NOD filed with that decision.

The Board also acknowledges that additional service records were received after the July 2008 rating decision.  The law provides that, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c) (2016).  However, the Board finds that these service records are not relevant to the Veteran's claim.  In this regard, the service records do not reference the Veteran's feet, but rather address personnel and administrative matters.  Therefore, the Board finds that 38 C.F.R. §  3.156 (c) does not apply in this case, and new and material evidence is required to reopen the claim.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

The evidence associated with the claims file subsequent to the July 2008 rating decision includes VA treatment records and examination reports, the aforementioned service records, private medical records, and lay assertions.

The post-service medical evidence, including the treatment records and VA examination reports, are  new in the sense that they were not of record at the time of the prior rating decision.  However, they are not material, as they largely do not pertain to the Veteran's feet.  Moreover, to the extent that some records do reference his feet, such evidence is not new and material, as it merely reiterates that the Veteran has a current disability, which was already substantiated at the time of the July 2008 rating decision.  As such, those medical records are cumulative of evidence previously considered,  do not relate to an unestablished necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim. Thus, the additional post-service medical evidence is not new and materia evidence.

In addition, as previously discussed, the additional service records do not reference the Veteran's feet.  As such, those records do not relate to an unestablished necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Thus, service records cannot be considered new and material.

The Board has also considered the lay statements; however, the Board finds that these statements are cumulative of the evidence already considered at the time of the July 2008 rating decision.  In this regard, they continue to assert that he has pes planus that was incurred during his military service.  There has been no new assertion or any further details provided. Thus, the statements are not considered to be new and material evidence.

Significantly, the evidence missing at the time of the July 2008 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran has pes planus that manifested in service or that is otherwise related thereto.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for pes planus.


II.  Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 70 percent evaluation prior to December 21, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran filed his current claim for an increased rating in September 2009.  VA treatment records from September 2009 showed that the Veteran lived alone and reported no support system, intermittent suicidal thoughts with no intent, and suffered from anxiety.  He denied experiencing hallucinations.

The Veteran was afforded a January 2010 VA examination at which time he provided vague descriptions of homicidal ideation, but denied a specific plan or intent to harm others.  He also reported that he heard unrecognizable voices, primarily during night hours, and he experienced nightmares once every three weeks specifically concerning his combat experiences.  The Veteran endorsed significant depression and indicated that his personal hygiene had deteriorated, such that he only bathed once a month.  The examiner noted that the Veteran was malodorous during the interview.  The Veteran described being primarily withdrawn and isolated, although he had two close friends.  He also reported being estranged from his daughter, although he spoke with her approximately every six months.  The Veteran reported startling easily and  having difficulty completing projects, difficulty with sleep, irritability, angry outbursts, moderately restricted affect, difficulty concentrating, and extreme hypervigilance.  The examiner indicated that the Veteran's symptoms of amotivation, neglect of hygiene, and poor concentration were worsening with depression, such that there was significant impairment in social functioning.  However, the Veteran's thought process was clear and goal-directed, and his speech was clear and coherent.  His social judgment was limited.  The Veteran reported experiencing some auditory hallucinations.

The Veteran further reported that much of his social interactions were restricted and that he spent most of his time at home alone.  He indicated that he avoided discussing his military experiences, and he distracted himself doing other activities, such as playing on the computer or watching television.  His anxiety, irritability, and depression had a marked negative effect on his interpersonal relationships.  Prior evidence showed that the Veteran's PTSD symptoms and depression had a negative effect on his occupational functioning, as he reported a chronic history of an inability to get along with others while employed.

In an April 2010 VA addendum opinion, the examiner opined that the Veteran's major depressive disorder was secondary to his PTSD and contributed at least half to interpersonal and occupational functioning deficits.

An October 2012 private examination report from J.M., Ph.D., HSPP Psychology (initials used to protect privacy) indicated he had reviewed the Veteran's claims file.  Dr. J.M. noted that the Veteran's psychologist at the Veterans Resource Center from 2003 to 2005 and a 2005 opinion by Dr. B. considered the Veteran to be unemployable.  He also observed that a May 2007 VA examiner opined that the Veteran was moderately impaired, but not unemployable due to PTSD.  In September 2009, the Veteran had reported that he suffered from anxiety, depression, and all of the classic PTSD symptoms.  A January 2010 VA examiner had also found that the Veteran experienced very significant limitations of functioning due to PTSD and concomitant depression and assessed him as having a GAF score of 40.  Based on record review and a phone interview with the Veteran, Dr. J.M. opined that the Veteran had significant occupational and social impairments with deficiencies in most areas, such as work, social relations, thinking and or mood, and had been limited to this extent since June 2006.  

The Veteran was later afforded a VA examination on December 21, 2015, which was date on which he was assigned a 100 percent evaluation.  The examiner observed that a 2005 letter from Dr. B. noted the Veteran had a GAF score of 47 and a diagnosis of PTSD and was occupationally disabled with symptoms becoming more severe.  In January 2010, Dr. H. assigned a GAF score of 40 for major depressive disorder with psychotic features, and PTSD.  In 2007, the examiner opined that the Veteran was not unemployable due to his PTSD and that the PTSD also contributed to approximately half of his overall maladjustment; he assigned a GAF score of 55 for the PTSD alone.  Medical records from 2009 noted occasional feelings of depression and anxiety and occasional suicidal thoughts without plan.  The Veteran denied having hallucinations or delusions.  He reported being estranged from his family.  The Veteran was sad, but appropriately responsive to questions.  

The December 2015 VA examiner opined that the Veteran was totally occupationally and socially impaired.  The examiner observed that the Veteran had been married and divorced three times, and in 2006, he reportedly sold his company due to mental health issues causing him to be unable to work as a result of worsening PTSD symptoms.  The Veteran's moods included depression, anxiety, stress, and excessive anger.  He endorsed sad feelings, loss of motivation, rapid changes in mood, feeling hopeless, emotional numbness, negative thoughts, sense of discouragement, restlessness, irritability, concentration problems, being easily distracted, having nightmares, flashbacks and traumatic memories, avoiding memories, and experiencing hypervigilance.  The Veteran also reported decreased sexual interest and low self-esteem.  He indicated feeling depressed beginning in September 2012.

The examiner observed that the Veteran was not on medications for PTSD, nor had he been hospitalized for the disability.  The Veteran denied experiencing panic attacks, hallucinations, and delusions.  Although he reported experiencing thoughts of suicide, he denied any serious consideration or attempts.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, difficulty adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was oriented, with appropriate hygiene and behavior.  His mood was depressed, and his affect was flat.  He exhibited normal communication, speech, and concentration.  The examiner indicated that there was no history of delusion or hallucinations. Thought processes were considered appropriate, and judgment was unimpaired.  Abstract thinking and memory were normal.  Suicidal and homicidal ideation were absent.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 70 percent for his service-connected PTSD prior to December 21, 2015.

As noted above, a 100 percent evaluation is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation prior to December 21, 2015, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

The Veteran's VA mental health care providers have consistently noted homicidal and suicidal ideation without a plan or intent.  There is no suggestion that the Veteran's memory loss has risen to the level of the loss of names of close relatives or his own name, and the Veteran has reported having two close friends, although he is primarily isolated and withdrawn.  The Veteran's thought process was clear and goal-directed, and his speech was coherent and clear.  The Veteran admitted to some auditory hallucinations in January 2010, but he has otherwise denied having hallucination and delusions.  His social judgment was limited.  

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

With regard to occupational impairment, the Board notes that the evidence suggests total occupational impairment.  The Veteran has been granted entitlement to TDIU effective from September 29, 2009, based on his PTSD.

Nevertheless, the Veteran has not been shown to have total social impairment.  The Board does acknowledge that the Veteran has difficulty establishing and maintaining relationships.  For example, he has been married and divorced three times.  However, the Board also notes that he has a daughter and speaks with her approximately every six months.  The January 2010 examiner also noted that the Veteran reported having two close friends.  As such, the evidence shows that the Veteran has maintained some relationships.  Thus, it cannot be said that he has total social impairment. 

The Board acknowledges that the GAF scores of record have ranged between 40 and 55 during the appeal period.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that, overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated prior to December 21, 2015.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD during this time period.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria address his complaints and symptoms, including depression, anxiety, sleep impairment, memory loss, suicidal thoughts, and decreased personal hygiene.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the appellant and has not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation of the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for flat feet, also claimed as pes planus, is denied.

An evaluation in excess of 70 percent for PTSD prior to December 21, 2015, is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


